Case 3:17-cv-02183-MEM Document 87 Filed 09/18/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD : CIVIL ACTON
Plaintiff
Vs.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM
VERDICT SLIP

As to Plaintiff, Robert Stoud, and Defendant, Susquehanna County, the jury

unanimously finds as follows:
Hostile Work Environment

1. Did the Plaintiff (Robert Stoud) prove, by the preponderance of the
evidence, that due to his investigation and report of a sexual harassment claim and/or
his filing of an EEOC Complaint, the County of Susquehanna subjected him to a hostile
work environment in violation of Title VII of the Federal Civil Rights Act?

YES NO

2. Did the Plaintiff (Robert Stoud) prove, by the preponderance of the
evidence, that due to his investigation and report of a sexual harassment claim and/or
his filing of an EEOC Complaint, the County of Susquehanna subjected him to a hostile
work environment in violation of the Pennsylvania Human Relations Act?

YES NO

 
Case 3:17-cv-02183-MEM Document 87 Filed 09/18/20 Page 2 of 3

Retaliation
3. Did the Plaintiff (Robert Stoud) prove, by a preponderance of the
evidence, that he engaged in the protected activities of investigating and reporting a
sexual harassment claim and/or filing an EEOC Complaint for which the County of
Susquehanna and/or its agents retaliated against him?
YES NO
Constructive Discharge
4. Did Plaintiff (Robert Stoud) prove, by a preponderance of the evidence,
that his working conditions were made so intolerable by the hostile work environment
that a reasonable person in the Plaintiff's position would be justified in leaving his job?
YES NO
If you answered “NO” to Questions, 1, 2, 3 and 4 above, you have completed
your deliberations. If you answered “YES” to any of Questions 1, 2, 3, or 4 above,

proceed to Question 5.

Damages
5. What amount of monetary damages do you award the Plaintiff (Robert

Stoud) for:

Loss of Past Earnings

 

Loss of Future Earnings

 

 
Case 3:17-cv-02183-MEM Document 87 Filed 09/18/20 Page 3 of 3

Past and Future Compensatory Damages including Mental and Emotional

Pain and Suffering and Reputational Harm

 

Nominal Damages

 

6. Did Plaintiff (Robert Stoud) prove, by a preponderance of the evidence,
that the County of Susquehanna and/or its agents’ conduct toward him was malicious,
oppressive or in reckless disregard of his rights?

YES NO

lf your answer to Question No. 6 is “NO”, do not answer the next question;

instead go directly to the end of this form, sign and date it where indicated. Otherwise,

please answer the next Question.

7. Based on the evidence presented and proven by a preponderance of the

evidence, what amount of punitive damages should be awarded in this case?

$

 

Dated:

 

 

Foreperson
